DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 2, and 4-21 are allowed.

Reasons for Allowance
In claim 1, the recitation of “wherein the stepwise decrease or increase of the effective hydraulic area of each hydraulic ram is being controlled by locking means, wherein the locking means are based on magnetic locking means or mechanical locking means or hydraulic locking means or a combination thereof,” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 1, is neither disclosed by a single prior art reference nor rendered obvious by a combination of prior art references.  Thus, the claim is allowable.
Claims 2 and 4-15 are allowed due to dependency on claim 1.
In claim 16, the recitation of “wherein the stepwise decrease or increase of the effective hydraulic area of each hydraulic ram is controlled by a locking mechanism between any of said base section, at least one pipe section and center section,” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 16, is neither disclosed by a single prior art reference 
Claims 17-21 are allowed due to dependency on claim 16.
The closest prior art was cited in the non-final Office action dated 9/30/2021 (JP62-18376U in view of JP 01-238704A) and fails to teach the limitations quoted above.  US 20090284014 appears to teach a locking mechanism (latching assembly 44 as in Fig. 8 and [131-132 and 175-178]) for a telescoping hydraulic cylinder, but the configuration taught by this reference (Fig. 8) is unique, and it isn’t clear why the use of such a locking mechanism would be beneficial to the combination of JP62-18376U in view of JP 01-238704A.  Thus, claims 1 and 16 are considered allowable.
All rejections are withdrawn.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICKEY H FRANCE whose telephone number is (571)272-2372.  The examiner can normally be reached on Monday through Friday, 8:00 a.m. to 4:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on 571-270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICKEY H FRANCE/Examiner, Art Unit 3746   


/MARK A LAURENZI/Supervisory Patent Examiner, Art Unit 3746 
Tuesday, January 18, 2022